DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed February 14, 2022 has been acknowledged. Newly presented claim 21 has been entered. Claims 1-5, 9-12, 14-19, and 21 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (4722372) in view of Spors et al. (20200224911).
Regarding claim 1, Hoffman discloses a touchless dispenser (40) comprising: 5a body (43a); a motor housing (51) coupled to the body and defining a chamber; a control assembly (80 and 74) at least partially disposed in the chamber (Fig. 2), the control assembly including a control board (80), a motor (56) communicatively coupled to the control board (col. 8, lines 20-27), a cam (60) coupled to the motor, an actuator (64 and 66) configured to be driven 10between first and second positions by movement of the cam (col. 6, lines 6-25), and a sensor (75 and 78) communicatively coupled to the control board (Fig. 2); a reservoir (46) coupled to the body for holding fluid (Fig. 2); a tube assembly (47) having an inlet (the top portion of tube 47c; Fig. 7) coupled to the reservoir to receive fluid from the reservoir (Fig. 7) and an outlet (the bottom portion of tube 47c; Fig. 7) positioned forward of the sensor through which 15the fluid is dispensed (Fig. 3); and wherein the sensor is configured to sense a presence of a user, which is communicated to the control board to cause the actuator to be driven from the first position to the second position to contact the tube assembly to dispense the fluid in the tube assembly to the user (Fig. 3).
Hoffman DIFFERS in that it does not disclose the touchless dispenser further comprising an indication display at a front of the dispenser, the indication display including a first icon configured to light up to indicate to a user that the sensor has sensed the presence of the user and a second icon configured to light up to indicate a power source of the dispenser has reached a low power level, wherein the second icon is configured to light up a number of activations before the power source can no longer power the dispenser. Attention, however, is directed to the Spors reference, which discloses an indication display (830) at a front of a device (800; Fig. 8), the indication display including a first icon (1032) configured to light up to indicate to a user that the sensor has sensed the presence of a user (par. 0105) and a second icon (1040) configured to light up to indicate a power source of the dispenser has reached a low power level (par. 0106). Spors teaches that employing an indication display including icons is beneficial for improving usability (par. 0002).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoffman reference in view of the teachings of the Spors reference by employing an indication display as claimed for the purpose of improving the usability of the device by providing useful indications to a user. 
The limitation “the second icon is configured to light up a number of activations before the power source can no longer power the dispenser” does not appear to patentably distinguish the claimed invention from Hoffman in view Spors because it appears to simply convey that the icon be capable of illuminating at some time before the power supply is depleted.
Regarding claim 2, the tube assembly includes a tube (47c of Hoffman) having the inlet and outlet (Fig. 7 of Hoffman), a first valve (50 and 50a of Hoffman) at the inlet biased in an open position for receiving the fluid from the reservoir (col. 5, lines 19-28 of Hoffman), and a second valve (48 of Hoffman) at the outlet biased in a closed position preventing the fluid from exiting the 25outlet until the tube assembly is contacted by the actuator (Figs. 2, 3, and 7 of Hoffman).
Regarding claim 3, the first valve includes a closing member (50 of Hoffman) that is movable from the open position to a closed position when the tube assembly is contacted by the actuator to prevent 30fluid from the reservoir from entering the tube during dispensing (col. 5, lines 19-28 of Hoffman).
Regarding claim 4, the second valve includes a closing member (48a of Hoffman) movable from the closed position to an open 13position when the tube assembly is contacted by the actuator to allow the fluid in the tube to exit the outlet (Fig. 3 of Hoffman).
Regarding claim 5, the touchless dispenser further comprising a 5cam switch (62 of Hoffman) communicatively coupled to the control board (Fig. 11 of Hoffman), wherein the cam switch is configured to be contacted by the cam after one revolution to communicate to the control board to turn off the motor to prevent continuous dispensing (col. 5, line 59 to col. 6, line 5 of Hoffman; col. 6, lines 26-35 of Hoffman).
Regarding claim 12, the 5reservoir is coupled to the body above the motor housing (Fig. 2 of Hoffman), and wherein the tube assembly is disposed in the chamber of the motor housing and the outlet of the tube assembly extends through a bottom of the motor housing (Fig. 2 of Hoffman).
Regarding claim 18, Hoffman as modified by Spors discloses a method including: sensing a presence of a user via an IR sensor positioned rearward of the 20outlet of a tube assembly (47 of Hoffman; Fig. 3 of Hoffman); communicating the presence of the user to a control board (80 of Hoffman) disposed in a motor housing (51 of Hoffman; Fig. 2 of Hoffman); driving a cam (60 of Hoffman) to rotate to drive an actuator (64 and 66 of Hoffman) from a first position to a second position contacting the tube assembly via a command from the control 25board (col. 5, line 59 to col. 6, line 25 of Hoffman; col. 8, lines 1-19 of Hoffman); and delivering fluid from the outlet of the tube assembly to the user (Fig. 3 of Hoffman), providing a visual indication to the user that a power source has reached a low power level (par. 0106 of Spors), wherein the cam contacts a cam switch (62 of Hoffman) after being driven to communicate to the control board to turn off a motor to prevent dispensing until another presence is detected (col. 5, line 59 to col. 6, line 5 of Hoffman).
The limitation “a number of activations of the dispenser before the power source can no longer power the dispenser” does not appear to patentably distinguish the claimed invention from Hoffman in view Spors because the limitation simply conveys that the method requires that a visual indication of a low power level be provided at some time before the power supply is depleted. 
Regarding claim 19, the tube assembly includes a first valve (50 of Hoffman) movable from an open position to a closed position when the tube assembly is contacted by the actuator to prevent fluid from the reservoir 16from entering the tube during dispensing, and a second valve (48 of Hoffman) movable from a closed position to an open position when the tube assembly is contacted by the actuator to allow the fluid in the tube to exit the outlet (Fig. 3 of Hoffman).
Regarding claim 21, the motor housing has one or more sidewalls (Fig. 4 of Hoffman) and a bottom defining with the one or more sidewalls of the chamber (see annotated Fig. 2 below), wherein the control assembly additionally includes a power switch (69c and 71 of Hoffman) communicatively coupled to the control board, and wherein the bottom of the motor housing includes a first opening through which the outlet of the tube assembly extends, a second opening rearward of the first opening through which the sensor extends (see annotated Fig. 2 below), and a third opening (42i) rearward of the second opening through which the power switch extends.

    PNG
    media_image1.png
    1057
    982
    media_image1.png
    Greyscale

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. in view of Spors et al. as applied to claim 1 above, and further in view of Gabriel (2198811).
Regarding claim 9, the touchless dispenser further including a vertical mounting plate (42a of Hoffman) and a horizontal mounting 25plate (42b of Hoffman) coupled to a bottom of the body (Figs. 2 and 3 of Hoffman).
The modified Hoffman DIFFERS in that it does not disclose the vertical mounting plate is coupled to a rear of the body. Attention, however, is directed to the Gabriel reference, which discloses a vertical mounting plate (17) coupled to a rear of a body (6; col. 2, lines 14-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoffman reference in view of the teachings of the Gabriel reference by coupling the vertical mounting plate to the rear of the body for the purpose of providing a more secure wall mount.
Regarding claim 10, the vertical mounting plate includes a plurality of spaced openings (22 and 23 of Gabriel) for receiving lock pins (21 and 24 of Gabriel) of a mounting bracket (18 of Gabriel).
The modified Hoffman DIFFERS in that it does not disclose the horizontal mounting plate also includes a plurality of spaced openings for receiving lock pins. It, however, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of spaced openings for receiving lock pins in the horizontal mounting plate for the purpose of making the mounting even more secure. It has also been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 9, line 28 to page 10, line 9, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 11, each opening has a first portion (23 of Gabriel) for receiving the respective pin and a second portion (26 of Gabriel) smaller than the first portion for securing the horizontal or vertical mounting plate 14to the mounting bracket upon rotation of the horizontal or vertical mounting plate relative to the mounting bracket (i.e. by first placing the top of the unit against the mounting plate and then rotating the unit until it is vertically aligned with the mounting plate).
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. in view of Gabriel (2198811) and Martin et al. (4165821).
Regarding claim 14, Hoffman discloses a touchless dispenser (40) comprising: a body (43a) having a vertical portion and a horizontal portion (see annotated Fig. 2 below); a vertical mounting plate (42a); a horizontal mounting plate (42b) coupled to a bottom of the horizontal portion of the body (Figs. 2 and 3); a motor housing (51); a control assembly (80 and 74) at least partially disposed in motor housing (Fig. 2); a reservoir (46) coupled to the vertical portion of the body for holding fluid (Fig. 2); and a tube assembly (47) having an inlet (the top portion of tube 47c; Fig. 7) coupled to the reservoir to receive fluid from the reservoir and an outlet (the bottom portion of tube 47c; Fig. 7) through which the fluid is dispensed.
The modified Hoffman DIFFERS in that it does not disclose coupled to a rear of the vertical portion of the body and including a plurality of openings for receiving respective lock pins of a mounting bracket for mounting the dispenser to a vertical surface. 
In regard to the vertical mounting plate, attention is directed to the Gabriel reference, which discloses a vertical mounting plate (17) coupled to a rear of a vertical portion of a body (6; col. 2, lines 14-34) and including a plurality of openings (22 and 23) for receiving respective lock pins (21 and 24) of a mounting bracket (18) for mounting the dispenser to a vertical surface (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Hoffman reference in view of the teachings of the Gabriel reference by coupling the vertical mounting plate to the rear of the body as claimed for the purpose of providing a more secure wall mount.
In regard to the horizontal mounting plate, attention is directed to the Martin reference, which discloses a horizontal mounting plate (14’, 15, or bottom flange of 10) including a plurality of openings (23’; Fig. 5; also openings on bottom flange of 10 as shown in annotated Fig. 5 below) for receiving respective lock pins (23) of a mounting bracket (19) for mounting the dispenser to a horizontal surface; a motor housing (60) coupled to a vertical portion (25) of a body (U) above a horizontal portion (10), wherein a bottom of the motor housing and a top (84) of the horizontal portion define an area for receiving a user's hands (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Hoffman reference in view of the teachings of the Martin reference by employing a horizontal mounting plate as claimed for the purpose of allowing a user to mount the dispenser on a horizontal surface as desired.

    PNG
    media_image2.png
    999
    747
    media_image2.png
    Greyscale

Regarding claim 15, each opening has a first portion (23 of Gabriel) for receiving the respective pin and a second portion (26 of Gabriel) smaller than the first portion for securing the horizontal or vertical mounting plate 14to the mounting bracket upon rotation of the horizontal or vertical mounting plate relative to the mounting bracket (i.e. by first placing the top of the unit against the mounting plate and then rotating the unit until it is vertically aligned with the mounting plate).
Regarding claim 16, the control 5assembly includes a control board (80 of Hoffman), a motor (56 of Hoffman) communicatively coupled to the control board, a cam (60 of Hoffman) coupled to the motor, an actuator (64 and 66 of Hoffman) configured to be driven between first and second positions by movement of the cam, and a sensor (75 and 78 of Hoffman) communicatively coupled to the control board.
Regarding claim 17, the sensor is configured to sense a presence of a user, which is communicated to the control board to cause the actuator to be driven from the first position to the second position to contact the tube assembly to dispense fluid in the tube assembly to the user (Fig. 3 of Hoffman).
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
The limitation “the second icon is configured to light up a number of activations before the power source can no longer power the dispenser” does not appear to patentably distinguish the claimed invention from Hoffman in view Spors because it simply conveys that the icon be capable of illuminating at some time before the power supply is depleted. Likewise, the limitation “a number of activations of the dispenser before the power source can no longer power the dispenser” does not appear to patentably distinguish the claimed invention from Hoffman in view Spors because the limitation simply conveys that the method requires that a visual indication of a low power level be provided at some time before the power supply is depleted. 
In response to applicant's argument that Spors is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claimed invention requires a battery and Spors discloses a means by which a battery level may be monitored. Therefore, Spors is at least reasonably pertinent to the particular problem with which the applicant was concerned.
The horizontal mounting plate is disclosed in Martin as discussed in the rejection of claim 14 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754